Citation Nr: 0728681	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as due to exposure to herbicides.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for duodenal ulcer 
and hiatal hernia currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to March 1972. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, finding that new and material 
evidence had not been submitted to warrant reopening of the 
claim for service-connected for PTSD.  Upon proper appeal, 
the Board in an October 2005 decision reopened the claim for 
service connection for PTSD, and remanded the claim for 
further development.  The reopened PTSD claim now returns to 
the Board for further review.  

The appeal also arises from a December 2004 RO decision 
granting an increased evaluation for duodenal ulcer and 
hiatal hernia to 30 percent disabling, and denying 
entitlement to service connection for lung cancer metastatic 
from the thyroid, including as due to herbicide agent 
exposure.  

The issue of entitlement to service connection for lung 
cancer including as due to herbicide agent exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD due to an in-
service stressor.  

2.  The veteran's duodenal ulcer and hiatal hernia are 
manifested by recurrent acid reflux, episodic hematemesis and 
melena and mid-epigastric discomfort treated with continuous 
medication; weight loss and anemia are not shown and 
significant incapacitation is due to other medical 
conditions.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2006).

2.  The criteria for a rating in excess of 30 percent for 
duodenal ulcer and hiatal hernia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.114, DC 7305, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the claim for 
service connection for PTSD was issued in an October 2003 
letter, prior to the appealed February 2004 rating decision 
denying that claim.  A letter affording VCAA notice for the 
claim for an increased evaluation for duodenal ulcer and 
hiatal hernia was not issued until June 2005, subsequent to 
the appealed December 2004 rating action granting an 
increased evaluation to 30 percent effective from June 9, 
2004.  Even if VCAA notice is not complete until after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or an 
SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
The claim for an increased evaluation for duodenal ulcer and 
hiatal hernia was readjudicated by a statement of the case 
(SOC) in January 2006, a supplemental statement of the case 
(SSOC) in May 2006, and a further SSOC in March 2007.   

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In these letters in October 2003 and June 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed of bases of 
review for service connection for PTSD, and for an increased 
evaluation for duodenal ulcer and hiatal hernia.  See 
38 C.F.R. §§ 3.304(f), 4.114.  Also by these letters, the 
veteran was requested to submit evidence he might have, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the October 2003 and June 2005 letters sent to the 
veteran requested that he advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.
 
The veteran has not indicated the presence of additional 
medical records to support his claims (beyond the Vet Center 
records already obtained and associated with the claims 
folders, as discussed below), despite requests for 
information about any private treatment records and 
appropriate offers to assist in obtaining those records in 
the above-noted VCAA letters.  VA and service medical records 
have been obtained and associated with the claims folders, in 
furtherance of his claims.  Thus, there appears to be no 
reasonable possibility that further efforts will produce 
records in furtherance of the veteran's claims.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by the hearing conducted by 
the undersigned Veterans Law Judge at the RO in April 2007.  
There is no indication that the veteran expressed a further 
desire to address his claims that has not been fulfilled.  

The veteran was also afforded VA examinations to address his 
claims, and the Board finds that these examinations were 
adequate for purposes of Board adjudication.  

By a January 2006 SOC, a May 2006 SSOC, and a March 2007 
SSOC, the veteran was informed of evidence obtained in 
furtherance of his claims and evidence that may yet further 
his claims.  These "post-decisional" documents issued 
subsequent to the issued VCAA notice letters meet the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some chronic disorders, may be presumed if manifested 
to a compensable degree within the first post service year. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires a diagnosis of PTSD 
consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV); a verified stressor; and competent medical 
evidence that the stressor is the cause of PTSD. 38 C.F.R. §§ 
3.304(f), 4.125(a) (2006). If it is shown by official service 
records that a veteran personally engaged in combat against 
the enemy, such as by award of combat citations (e.g., Combat 
Infantryman Badge, Bronze Star or Air Medal with "V" device), 
then the allegation as to PTSD stressor, alone, provided that 
it is consistent with the circumstances, conditions, and 
hardships of his service, would be deemed sufficient evidence 
of a stressor. No stressor verification would be needed under 
such circumstances. Otherwise, service connection for PTSD 
requires adequate corroboration of a claimed stressor. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The veteran was attached at different times to the 3rd and 4th 
Battalions of the 21st Infantry Regiment, 11th Brigade.  He 
served in Vietnam from January 1970 to August 1971, and 
reported that he served at Landing Zone Debbie, Landing Zone 
Charlie Brown, Hill 510, and Da Nang.  The veteran made 
various allegations of stressor events in the course of a 
prior claim for service connection for PTSD, which claim was 
initially submitted in June 1991.  The veteran now alleges 
witnessing persons being killed in air strikes, and also 
being assigned to bag body parts as casualties of combat.  In 
May 2005, U.S. Army Joint Services Records Research Center 
(JSRRC) (then officially named Center for Unit Records 
Research (CURR)) confirmed that the 4th Battalion to which 
the veteran had been assigned "did experience numerous 
accounts of combat activity and enemy contact, some with 
negative results and others with casualties."  On this 
basis, the veteran's exposure to combat-type activities is 
conceded for purposes of this decision, thus satisfying the 
in-service stressor requirement to support a claim for 
service connection for PTSD.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

However, there remains the question of a current diagnosis of 
PTSD due to stressors experienced in service.  38 C.F.R. 
§ 3.304(f).  The claims folder contains a brief letter from a 
psychologist at a Vet Center dated in July 1991, informing 
that the veteran had scored 140 on a Mississippi Scale for 
Combat-Related PTSD, indicating a strong likelihood of combat 
related PTSD.  The psychologist concluded, based on the 
veteran's significant combat history and his current 
symptoms, that the veteran had moderate to severe PTSD.  
However, the Board notes that this psychologist did not 
provide a review of the DSM-IV criteria for establishing a 
diagnosis of PTSD or otherwise indicate that those criteria 
were met in this case, as is required to support a diagnosis 
of PTSD for compensation purposes.  38 C.F.R. §§ 3.304(f), 
4.125(a).  The psychologist also did not indicate that he had 
conducted an examination interview or otherwise confirmed the 
presence of those PTSD symptoms which the veteran apparently 
endorsed when completing the Mississippi Scale questionnaire.  

Two treatment notes by this psychologist are contained in the 
claims folder.  The first, in June 1991, states, "[the 
veteran] has had PTSD[-]like symptoms for 20 years.  
Mississippi score is 140."  The psychologist then noted that 
the veteran required PTSD counseling.  The psychologist did 
not then state what symptoms of PTSD were present and whether 
these met the required DSM-IV criteria for PTSD.  The 
psychologist's only recorded objective observation: "Looks 
appropriate."

The second note, dated in July 1991, informed that the 
veteran reported the following: daily intrusive thoughts of 
Vietnam combat experiences, nightmares and sleep disturbance, 
emotional numbing and social isolation, and a poor employment 
record.  The psychologist's objective observations:  
"Dressed casually but clean."  Moderate to severe PTSD was 
assessed.

Based on these brief evaluation records with essentially no 
clinical evaluation of the veteran except the noted 
Mississippi Scale, the Board concludes that the psychologist 
made little or no clinical effort to confirm the presence of 
DSM-IV criteria for PTSD.  Absent clinical or other 
confirmation of symptoms endorsed by the veteran including on 
the Mississippi questionnaire, and absent adequate 
psychological evaluation to confirm the presence of the 
required DSM-IV criteria for a diagnosis of PTSD, the Board 
cannot accept the assessment of this psychologist as a 
confirmed diagnosis of PTSD to support the veteran's claim.  
38 C.F.R. §§ 3.304(f), 4.125(a).  In this regard, the Board 
notes that a medical opinion is inadequate when unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the Board 
has discounted the psychologist's opinion favorable to the 
veteran's claim, for reasons discussed.  

Lay statements may support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).  However, the Board finds 
that the specialized knowledge and evaluative skills required 
to ascertain the presence of PTSD precludes the veteran, as a 
lay person, from himself establishing that he has a credible 
diagnosis of PTSD.  

For his current, reopened claim, the veteran underwent a VA 
PTSD examination in November 2005.  The VA examiner noted 
that the veteran had been hospitalized on several occasions 
including for cancer treatment, with his behavior and sleep 
carefully observed, with no record of any symptoms that could 
be attributed to PTSD in any of his treatment records.  The 
veteran reported never having received any treatment for any 
psychiatric disorder.  He related that he had taken 
antidepressants briefly around 1980.  At the PTSD 
examination, the veteran  complained of his mood being down 
due to his diagnosed cancer with poor prognosis, and he also 
reported difficulty sleeping since cancer treatment.  
Multiple physical symptoms were noted.  

The examiner observed that the veteran did not volunteer any 
stressor experiences even when recounting his history of 
service, but rather had to be asked specifically about 
stressors.  The veteran reported that these consisted of 
bagging body parts, and calling in air strikes, both while 
stationed in Vietnam.  The veteran also reported that current 
symptoms of PTSD consisted of nightmares two to three times 
per week related to Vietnam, and that these nightmares 
featured him "blowing people away."  He did not report 
symptoms of arousal associated with memories of Vietnam, and 
did not report efforts to avoid thinking of his war 
experiences.  When asked if others thought he had changed 
from his Vietnam experiences, he stated that he "came back a 
man."  He also denied emotional numbing or changes in his 
thinking about his future as a result of his Vietnam 
experiences and denied recurrent intrusive thoughts of 
combat.  He reported having ten guns at home, but reported no 
signs of hypervigilance.  He reported he was extremely 
irritable and tried to avoid being around people.  

At the examination, the examiner noted essentially normal 
functioning.  The veteran had been left in a room to complete 
psychological testing instruments, but after an hour and a 
half failed to complete anything, without providing any clear 
explanation other than perhaps that his pain symptoms 
interfered with his ability to complete the tests.  The 
examiner assessed that even giving the veteran the benefit of 
the doubt, he had at best sub-clinical symptoms of a stress 
disorder.  The examiner explained that criteria required for 
a diagnosis of PTSD were not met, with hallmark PTSD symptoms 
of avoidance and psychologic arousal associated with stressor 
events not reported.  The examiner diagnosed an adjustment 
disorder with depressed mood associated with cancer diagnosis 
and treatment, alcohol abuse, and cannabis abuse.  The 
examiner did not diagnose PTSD.

The veteran alleged in testimony before the undersigned that 
his PTSD examination was exceedingly short, lasting no more 
than 15 minutes, and that accordingly it had been inadequate 
to address his claimed disorder.  However, the Board has 
reviewed the PTSD examination report and finds it to be 
exceedingly thorough, with the possible exception of the 
veteran's failure to complete psychological testing 
instruments.  The examiner did not suggest that the 
examination was inadequate to determine whether the veteran 
had PTSD due to in-service stressors, and the Board finds no 
such indication.  

Accordingly, the Board finds that despite confirmed in-
service stressors, the VA examiner's finding that the veteran 
did not have PTSD due to reported stressors weighs against 
the veteran's claim for service connection for PTSD, 
ultimately causing the Board to conclude that the 
preponderance of the evidence is against the claim, based on 
the absence of current diagnosis.  

At the VA examination, the veteran denied having treatment 
for PTSD or any other mental illness.  While the veteran 
first alluded to mental health treatment for PTSD in provided 
testimony before the undersigned, he then clarified that 
recently he had attended a single outreach session for PTSD 
treatment at a friend's urging, but then left after briefly 
observing the session.  Thus, it appears clear that in fact 
the veteran underwent no recent treatment for PTSD, and hence 
there are no such records to support the claim.  

As discussed, the prior psychologist's diagnosis of PTSD 
cannot be relied upon to support the claim because that 
psychologist, unlike the November 2005 VA examiner, did 
adequately discuss the DSM-IV criteria required for a 
diagnosis of PTSD.  The November 2005 VA examiner explicitly 
found some of these criteria for a diagnosis of PTSD to be 
lacking in the veteran's case, precluding a diagnosis of the 
disorder.  Accordingly, absent a current credible diagnosis 
of PTSD, the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 C.F.R. §§  
3.304(f), 4.125(a).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for Increased Evaluation for Duodenal Ulcer and 
Hiatal Hernia 

The veteran contends that his service-connected duodenal 
ulcer and hiatal hernia warrant a higher disability 
evaluation than the 30 percent assigned.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.  Ratings under diagnostic codes (DCs) 7301 to 7329, 
7331, 7342, and 7345 to 7348, will not be combined with each 
other.  38 C.F.R. § 4.114 (2006).  A single evaluation will 
be assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. Id.

Diagnostic Codes 7305 for duodenal ulcer and 7346 for hiatal 
hernia are appropriate for the veteran's service-connected 
duodenal ulcer and hiatal hernia in this case, because they 
address the particular service-connected disorders.  
38 C.F.R. § 4.114, DCs 7305, 7306.     

Under DC 7346, A 60 percent rating is warranted for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  The 30 percent 
rating currently in effect contemplates persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114, DC 
7346.

Under DC 7305, a 60 percent rating is assigned for severe 
symptoms inclusive of the following: pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, and/or recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe ulcer disease manifested by 
symptoms less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four times a year. A 20 percent rating is 
assigned for moderate ulcer disease with recurring episodes 
of severe symptoms two or three times per year averaging ten 
days in duration, or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

On VA examination in October 2004 the veteran reported 4 
episodes in the past year of blood in his stool and vomit.  
The most recent episode had been in June 2004.  He also 
reported pain on swallowing and epigastric pain and burning 
with vomiting.  Reflux was also reported.  He had gained 60 
pounds, and blood studies showed no anemia.  The diagnoses 
were duodenal ulcer with recurrent bleeding and hiatal hernia 
with esophagitis.

VA endoscopy in July 2005 showed the esophagus normal to the 
mucosal junction and possibly displaced above the proximal 
gastric folds.  No erosions or inflammation was seen.  The 
duodenum was normal.  Symptoms of regurgitation were noted to 
be primarily mechanical.

At the November 2005 VA PTSD examination, the veteran 
reported having nine-out-of-ten pain levels due to his 
cancer, and also difficulty sleeping due to sinus infections 
and sleep apnea.  He further complained that his appetite was 
poor and he ate only one meal per day, reporting that he used 
marijuana daily to help him with his appetite.  However, the 
examiner also noted an ongoing alcohol consumption habit, 
despite its contraindication for medications prescribed for 
the veteran's cancer treatment and other ailments.  The 
veteran complained of poor energy level and seldom feeling 
well.  

A June 2006 VA treatment report noted that the veteran had a 
history of Barrett's esophagitis.  However, recurrence of 
esophageal narrowing or stricture had not been shown.  

Upon an August 2006 VA treatment, the veteran had complaints 
of increased shortness of breath, and a burning sensation in 
the chest with more pain in the right side.  He also 
complained of problems swallowing and constant 
gastroesophageal reflux disease (GERD).  Treatment included 
medications to control pain associated with the veteran's 
thyroid cancer and omeprazole for stomach symptoms.  A need 
to use an elevated bed was noted.  

At a February 2007 VA examination to evaluate his duodenal 
ulcer and hiatal hernia, the veteran reported being on 
disability leave since onset of thyroid cancer in 1980, with 
recurrence of active cancer in 2002.  He added that he had no 
recreational activities or hobbies due to his illness and 
pain.  He complained that his health was very poor due to 
recurrence of his thyroid cancer and effects of radiation 
treatment.  He also reported losing teeth due to this 
treatment, and being unable to lose weight that he gained 
after stopping smoking four years ago, adding that he could 
not exercise due to chronic fatigue, pain, and dyspnea, with 
pain throughout his body.  He also pointed out that he 
suffered from chronic obstructive pulmonary disease (COPD).  

Regarding his duodenal ulcer and hiatal hernia, the veteran 
reported successful treatment with omeprazole for several 
years, until a few months ago when he reportedly experienced 
hematemesis almost daily.  This was treated by doubling the 
dosage, and the veteran reported that these symptoms had 
since subsided.  He complained of reflux and some 
regurgitation of stomach contents when eating spicy foods, 
though he denied that he was on a special diet.  He reported 
not having had any corrective surgery for duodenal ulcer and 
hiatal hernia, though he had undergone an endoscopy three 
years ago.    

The February 2007 examiner observed that the veteran was 
obese, pleasant, with erect posture, and sitting with ease, 
with few position changes for comfort.  The veteran reported 
that his weight had been steady for the past 12 months.  The 
examiner noted that assessment of the veteran was difficult 
due to the veteran's co-morbidities including cancer, and due 
to his complaints of total body pain.  However, the veteran 
had current treatment for GERD.  The examiner observed the 
absence of evidence of anemia, despite the presence of 
elevated liver enzymes which were possibly due to diagnosed 
chronic hepatitis C.  The examiner further noted that a 
dilatation procedure had not been required to treat the 
veteran's hiatal hernia.  The examiner made no overall 
assessment of the state of general health attributable to 
duodenal ulcer and hiatal hernia.  

The examiner informed that the veteran was given stool cards 
to test for occult blood, and that results were pending.  
However, the Board does not find that the results of those 
tests would have been determinative in this case.  As 
discussed below, the symptomatology for the veteran's 
duodenal ulcer and hiatal hernia is adequately shown, 
sufficient for an accurate determination in this case.  

Recent treatment records are generally consistent with the 
findings upon the February 2007 VA examination, with 
predominant symptoms associated with veteran's cancer and its 
treatment and symptoms thereof.  

Taken as a whole, the weight of the evidence does not show 
material weight loss and moderate anemia or symptom 
combinations productive of severe impairment of health, so as 
to warrant a 60 percent evaluation based on hiatal hernia 
under DC 7346.  While the veteran has episodes of increased 
symptoms with hematemesis and/or melena, and he has reflux, 
anemia and weight loss are not shown.  More recently symptoms 
have been controlled with medication.  While considerable or 
severe impairment of health is present, the weight of the 
evidence associates this to the veteran's cancer.  Severe 
impairment of health due to his service-connected duodenal 
ulcer and hiatal hernia is not shown by the weight of the 
evidence.  38 C.F.R. § 4.114, DC 7346.  Esophageal stricture 
is not shown, and therefore, rating under DC 7203 is 
inappropriate.

If the veteran's condition is rated based on duodenal ulcer, 
the weight of the evidence shows his associated symptoms to 
more closely approximate the criteria for a 20 percent 
evaluation, based on moderate ulcer disease manifested by 
continuous moderate manifestations.  38 C.F.R. §§ 4.7, 4.114, 
DC 7305.  The weight of the evidence does not show impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes of ten days or more duration four or 
more times per year.  Rather, the veteran has had steady 
weight or weight gain, with episodes of more severe symptoms 
(attributed to duodenal ulcer and hiatal hernia) which are 
not shown to be incapacitating at least four times a year.  
As noted above, the veteran's incapacitation is related to 
his cancer and treatment therefor.  Accordingly, the 
preponderance of the evidence is against the assignment of 
the next higher, 40 percent evaluation for the veteran's 
condition based on the rating criteria for duodenal ulcers.  
DC 7305.

The Board has duly considered the veteran's contentions, in 
effect that his symptoms of duodenal ulcer and hiatal hernia 
warrant a higher evaluation than that assigned.  At his 
hearing the veteran reported having blood in his stools ever 
since service, being only able to eat one meal per day, 
sleeping in a chair most of the time and being able to 
perform little more activity.  However, the loss of appetite 
and loss of energy have been medically attributed to his 
cancer; they have not been found due to his duodenal ulcer 
and hiatal hernia.  In short, the Board finds that the 
medical evidence and the veteran's own statements generally 
preponderate to a conclusion that the greater portion of his 
current disability picture is attributed to his non-service-
connected cancer and associated symptoms, and not to his 
duodenal ulcer and hiatal hernia.  Even considering the 
veteran's contentions of greater severity of his duodenal 
ulcer and hiatal hernia warranting a higher evaluation, the 
weight of the evidence preponderates against assignment of 
the next higher evaluation, above the 30 percent assigned, 
based either on duodenal ulcer under DC 7305 or hiatal hernia 
under DC 7346.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 

Entitlement to an increased rating above the 30 percent 
currently assigned for duodenal ulcer and hiatal hernia, is 
denied.  




REMAND

The RO in the appealed December 2004 rating action, as well 
as in a January 2006 SOC and May 2006 and March 2007 SS0Cs, 
denied a claim for service connection for metastases of 
thyroid cancer present in the lungs, including as due to 
exposure to herbicide agents.  

The Board in an October 2005 decision already denied an 
appeal of a claim for service connection for thyroid cancer 
including as due to exposure to herbicide agents.  The 
veteran has appealed that Board denial of service connection 
for thyroid cancer to the United States Court of Appeals for 
Veterans Claims (Court).  However, the veteran's most recent 
claim, submitted in October 2004, was for "my lung cancer 
due to [Agent Orange] exposure."  The veteran and his 
authorized representative clarified, in testimony before the 
undersigned in April 2007, that this claim is for a lung 
cancer distinct from the veteran's thyroid cancer, and due to 
herbicide agent exposure.  They emphasized that the veteran 
may have primary lung cancer entirely distinct from his 
thyroid cancer, and contended that this distinction could 
only be determined surgically.  

This distinction is pertinent to the claim, as primary lung 
cancer is presumptively service connected based on herbicide 
agent exposure, whereas thyroid cancer is not.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2006).  The RO in the appealed 
rating action and subsequent SOC and SSOCs did address the 
question by noting that the evidence indicated that the 
veteran had metastases of thyroid cancer in his lungs.  

However, a review of obtained recent VA treatment records, 
dated up to February 2007, reveals that treating VA 
physicians had for many months been planning to perform a 
bronchoscopy on the veteran precisely to ascertain the nature 
of his lung masses.  Prior treatment records pose questions 
as to whether these were metastases of thyroid cancer, or 
distinct neoplasms of the lungs, or alternatively artifacts 
of COPD.  

An April 2007 statement from C.M. Corsi, M.D., indicates that 
the bronchoscopy was accomplished.  He reported that the mass 
in his right lung appeared to be thyroid cancer rather than a 
new lung cancer but that the only way to be as certain as 
possible was to have a radiologist compare the veteran's 
whole body scan of 2005 with the CT scan and comment on 
whether the increased uptake on the iodine scan correlates to 
the abnormality on the CT scan.  If there was such a 
correlation, then the lung mass was clearly metastatic 
thyroid cancer.

Because of the claim on appeal to the Court, this remand is 
limited to the veteran's claim for service connection for a 
cancer of the lungs distinct from thyroid cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment, 
hospitalization, surgery, and pathology 
test records from February 2007 to the 
present, including recent bronchoscopy 
results and biopsy previously undertaken.  
Copies of all requests, and all records 
and responses received, should be 
associated with the claims folders.  

2.  Obtain review of the treatment 
records, including bronchoscopy results 
and any biopsy results by an appropriate 
specialist in oncology.  Obtain from a 
qualified radiologist a comparison of the 
veteran's whole body scan of 2005 with the 
CT scan referred to by Dr. Conti and 
request that the radiologist comment on 
whether the increased uptake on the iodine 
scan correlates to the abnormality on the 
CT scan, as suggested by Dr. Conti.  The 
significance of any such correlation, or 
lack thereof, should be explained.  The 
radiologist and the specialist in oncology 
should then, either each or in 
collaboration, express an opinion as to 
whether any cancer in the veteran's lung 
is metastatic from his thyroid cancer or 
is a new primary lung cancer.  The 
rationale for the opinion(s) should be 
explained in full.

3.  Thereafter, following any other 
indicated development, the RO should 
readjudicate the veteran's claim for 
service connection for a lung cancer 
distinct from his thyroid cancer (not 
metastatic of thyroid cancer) including 
due to herbicide agent exposure.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
an SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


